[Cite as In re Pope, 2011-Ohio-4268.]


                                             Court of Claims of Ohio
                                                 Victims of Crime Division
                                                                        The Ohio Judicial Center
                                                              65 South Front Street, Fourth Floor
                                                                           Columbus, OH 43215
                                                                   614.387.9860 or 1.800.824.8263
                                                                              www.cco.state.oh.us



IN RE: JONATHAN T. POPE


CAROLYN A. POPE

            Applicant


 Case No. V2010-50884

Commissioners:
Karl C. Kerschner, Presiding
Susan G. Sheridan
E. Joel Wesp

ORDER OF A THREE-
COMMISSIONER PANEL

          {1}On March 26, 2010, the applicant, Carolyn Pope, filed a compensation
application as the result of the death of her son, Jonathan Pope. On May 26, 2010, the
Attorney General issued a finding of fact and decision denying the applicant’s claim
since her son’s death did not fall under one of the exceptions to the motor vehicle
exclusion contained in the statute. On June 22, 2010, the applicant filed a request for
reconsideration. On October 14, 2010, the Attorney General rendered a Final Decision
reversing its initial decision based upon evidence provided by the applicant in the
request for reconsideration. In the Final Decision the Attorney General agreed that the
victim’s death was the result of criminally injurious conduct. The Attorney General’s
investigation also revealed that the applicant received proceeds from a settlement of
$100,000.00 from the offender’s insurance carrier.        Pursuant to In re Thomas,
V2005-74189tc (3-2-07), affirmed jud (6-29-07), attorney fees, litigations costs, and the
first $50,000.00 were offset from the settlement pursuant to R.C. 2743.51(B)(9). After
these offsets, the net settlement totaled $34,827.00. Based upon the holding in In re
Fout-Craig, V93-27851tc (2-5-99), the Attorney General apportioned the net settlement
Case No. V2010-50884                  - 2 -                               ORDER


between economic and non-economic loss.       The Attorney General determined the
settlement should be apportioned 20/80 between economic and non-economic loss.
Case No. V2010-50884                      - 3 -                                  ORDER


Therefore, $6,965.40 represents collateral        source recovery while $27,861.60
constitutes non-economic loss.     The applicant incurred unreimbursed out-of-pocket
expenses in the amount of $8,211.53. When the collateral source is offset against this
amount the applicant incurred an unreimbursed economic loss in the amount of
$1,246.13.    Accordingly, this amount was granted by the Attorney General to the
applicant.   On November 15, 2010, the applicant filed a notice of appeal from the
October 14, 2010 Final Decision of the Attorney General. Hence, a hearing was held
before this panel of commissioners on May 4, 2011 at 10:25 A.M.
        {2}Assistant Attorney General Heidi James appeared on behalf of the state of
Ohio. The applicant did not attend the hearing.
        {3}The Attorney General made a brief statement for the panel’s consideration.
The Attorney General outlined the reasoning used to determine what portion of the
settlement constitutes a collateral source. The Attorney General recommended the
applicant receive an additional award in the amount of $349.72, for a monument bench
at Marion Memorial Cemetery.         Additionally, the applicant incurred counseling
expenses in the amount of $67.50. If the applicant incurs additional economic loss this
would be the appropriate subject for a supplemental compensation application.
Whereupon, the hearing was concluded.
        {4}From review of the case file and upon full and careful consideration of the
statements presented by the Attorney General, we find the applicant should be granted
an additional award of reparations in the amount of $417.22.        Therefore, the Final
Decision of the Attorney General is modified.
        IT IS THEREFORE ORDERED THAT
        {5}1) The October 14, 2010 decision of the Attorney General is MODIFIED to
render judgment in favor of the applicant in the additional amount of $417.22;
Case No. V2010-50884                                     - 4 -                            ORDER


            {6}2) This claim is remanded to the Attorney General for payment of the award
in accordance with this order;
            {7}3) This order is entered without prejudice to the applicant’s right to file a
supplemental compensation application, within five years of this order, pursuant to R.C.
2743.68;
            {8}4) Costs are assumed by the court of claims victims of crime fund.




                                                           _______________________________________
                                                           KARL C. KERSCHNER
                                                           Presiding Commissioner



                                                           _______________________________________
                                                           SUSAN G. SHERIDAN
                                                           Commissioner



                                                           _______________________________________
                                                           E. JOEL WESP
                                                           Commissioner

ID #I:\VICTIMS\2010\50884\V2010-50884 Pope.wpd\DRB-tad
        A copy of the foregoing was personally served upon the Attorney General and
sent by regular mail to Ottawa County Prosecuting Attorney and to:


Filed 6-24-11
Jr. Vol. 2279, Pgs. 50-52
Sent to S.C. Reporter 8-23-11